De Witt, J.
The statement on motion for new trial contains the evidence, in the form of a full transcript of the stenographer’s notes, by question and answer. There was no attempt made to reduce the evidence to narrative form, and to leave out immaterial and redundant matter. This disregard of the practice of this court has been so often passed upon that the bar are thoroughly familiar with our views. (Montana Ry. Co. v. Warren, 6 Mont. 275; Fant v. Tandy, 7 Mont. 443; Sherman v. Higgins, 7 Mont. 479; Raymond v. Thexton, 7 Mont. 299; Barger v. Halford, 10 Mont. 57.) Furthermore, the appellant, in presenting his statement for a settlement, was admonished by the district court judge as to its condition; for the judge settled the statement in the following language: “The foregoing statement on motion for new trial is correct, and is signed, settled, and allowed this twenty-ninth day of July, 1892, without approval of form. John J. McHatton, Judge.” We feel that we must abide by these decisions, and in accordance therewith, disregard the evidence. This removes from consideration appellant’s contention that the verdict is not supported b$r the evidence. It also removes from consideration the 'L r-ctions to the instructions, because, without reviewing the *125evidence, we are not informed wliat application the instructions had thereto.
There are some other specifications of error, in regard to which, perhaps, the record is sufficient to present them for our consideration. One is as follows: The plaintiff offered a bill of sale from Brennan and Company to plaintiff. The defendant objected to the bill of sale that it was not evidence of the purchase or sale of the property, or of the delivery and sale of the property. It may have been that the bill of sale alone did not fully prove the sale and delivery of the personal property; but it certainly cannot be contended that the written bill of sale, executed by the parties, was not properly a part of the evidence of the sale, tending, as far as it went, to prove the sale.
There are some other points raised iu the specifications, which we have examined, and which have even less merit than this •one just noticed, and which it does not seem necessary to treat. There is also an appeal from the judgment, but the appellant has not suggested any infirmities in the judgment, apparent •upon the judgment-roll, and we have not been able to discover .any reason why the pleadings do not sustain the judgment. Ret the judgment and order denying new trial be affirmed.

Affirmed.

Pemberton, C. J., and Harwood, J., concur.